Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a particulate material inlet” twice.  It is unclear if this is the same or different inlets.  Examiner has assumed it could be either.
Claims 2-12 are rejected as being dependent on an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,918,529. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,918,529 claims a more specific version of the instant process and includes all elements of the current claims including masked and unmasked surfaces on a foraminous surface, distributing particulates in a first and second amounts in uneven amounts with separate inlets with an adhesive layer applied therebetween, all on a adhesive covered first carrier and topped with a second carrier. Further, any minor differences are clearly obvious in view of the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasumura et al. (US 2003/0236510) in view of Sawyer et al. (US 7,872,168).
Examiner notes claim 1 does not recite the order of the step for supplying the first amount of particulates, the adhesive, and the second amount of particulates and thus it may occur in any order.
Regarding Claims 1-12, Yasumura et al. (US 2003/0236510) teaches moving a foraminous forming surface [51],[52] in a machine direction (See Fig. 4(b) and page 5, paragraph [0066], wherein the surface has numerous suction holes, i.e. is foraminous), the foraminous forming surface having un-masked portions and masked portions, and wherein the un-masked portions define an absorbent core region of the foraminous forming surface (See Fig. 4(a), wherein the recessed area [50] is an unmasked portion surrounded by a masked portion where there is no suction);
depositing particulate material through a particulate material inlet [63] and at the foraminous forming surface [50] in the absorbent core region while applying a vacuum to the foraminous forming surface (See page 5, paragraphs [0064]-[0065]);
wherein the absorbent core region comprises:
a front core region spanning a first half of the absorbent core region; and a rear core region spanning a second half of the absorbent core region; wherein the front core region trails the rear core region in the machine direction.  Note the same region may also be described as being three regions including a crotch region, each being a third (See page 2-3, paragraph [0029], and note any absorbent may defined as having two sections or three, depending on how you divide it; further note the crotch section is as narrow in width as any other region).
Yasumura et al. teaches the masked portions of the foraminous forming surface to cause more of the particulate material deposited in the absorbent core region to locate in the front core region (See page 3, paragraphs [0029]-[0031] and [0042] and Figs. 2a-b and 4a, wherein the trailing portion in the machine direction, a front core and crotch region, which is approximately two-thirds by length, receives more particles, such as to create about the same to double or more in basis weight in the front and crotch portions relative to the rear, thus at least rendering obvious more than 50-90% in the rear relative to a front and crotch portion core and more than 40% of the total weight in the front; and note the basis weights may be close to equal or the front half may be as high as 200-400 g/m2 and the rear half as low as 100-300 g/m2).  Examiner submits the particles that make up the initial low weight section are a first amount of particles and the particles that makes the latter section in the high weight area are a second amount of particles as claimed. 
Yasumura et al. further teaches first [2] and second carriers [3] on either side of the core (See page 2, paragraph [0029]), but fails to specifically teach adhesive or a pulpfree core.  However, it is known the similar absorbent cores may be may be without pulp and may utilize adhesive to secure the carrier to the bottom and top side of the applied core (See, for example, Sawyer et al., Abstract and col. 2, lines 1-4, wherein a similar absorbent product is made with only superabsorbent particles and adhesive in the absorbent composite core between two carrier).  Sawyer et al. specifically teaches coating the first carrier prior to distributing the particulates (See col. 17, lines 8-17) and the distributed particles are coated with an adhesive layer prior to disposing the second carrier thereon (See col. 17, lines 17-21).  It would have been obvious to create a pulpfree absorbent core as in Sawyer et al. while distributing the SAP particulates as in Yasumura et al. because doing so would have predictably created a suitable absorbent core for the application desired in Yasumura et al.  It further would have been obvious to a person having ordinary skill to apply an initial adhesive layer to the first carrier, and then after distributing the SAP particulates as in Yasumura et al., applying a second adhesive thereon.  Doing so would have ensured a secure attachment of the carrier layers in Yasumura et al. with a pre-coated adhesive.  Note since such an adhesive would have been applied to the low-weight basis and the high basis weight area in Yasumura et al., it is applied to the first amount of particulate material and the second amount of particulate material.

The preamble recites forming a pulpless absorbent core, but provides no positive limitations limiting the distribution of pulp.  Examiner submits middle layer [41b] is substantially pulpfree (See Fig. 2b and page 6, paragraph [0082]) and thus the method forms a pulpfree absorbent core.

Claims 1-3, 6-9, 13-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al. in view of Baker (US 2003/0130638).
It is noted Claim 13 doesn’t teach vacuum and the “mask” could thus be, for example, to apply adhesive in a desired pattern.
Regarding Claims 1, 6-9, and 13-15, Sawyer et al. teaches forming a pulpless absorbent core by delivering an adhesive layer [202] and then a first amount [204] of particulate material to a first carrier [44], applying adhesive [206] to the first amount [204] of particulate material, applying a second amount [208] of particulate material to the adhesive [206] on the first amount [204], and then applying a second carrier [42] (See col. 17, lines 5-21 and Fig. 8; and note Sawyer et al. teaches uneven distributions of particulates as desired, Fig. 9 and col. 19, lines 10-38).  Sawyer et al. teach delivering particulate with air inlets (See col. 15, col. 15, lines 41-50, and note any source of material is an inlet), but doesn’t explicitly teach separate inlets for each particle delivery.  However, since Sawyer et al. teaches the process occurs on a continuous moving surface [222] wherein sequential process occur at different stations (See col. 15, lines 41-50), multiple inlets can be inferred or at least would have been obvious, since it would been one of the only suitable ways to deliver a second layer of particles over a previously laid on a continuously moving surface.
Sawyer et al. teaches various distribution methods for the particles, but fails to specifically teach a forming on a foraminous surface with masked and unmasked regions propelled with a vacuum.  However, Baker teaches forming similar absorbent products wherein the particulates including superabsorbent particles are applied to an adhesive covered first carrier [316] by propelling them with a vacuum applied through a foraminous surface (See Fig. 3 and page 11, paragraphs [0112] and [0114] and page 17, paragraph [0153], wherein adhesive is applied to a carrier with adhesive applicator [328] and then multiple distribution of particulates are deposited on the adhesive covered carrier by drawing them with vacuum over foraminous surfaces such as mesh screens).  It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize vacuum, rather than high velocity air stream, to distribute the particulates of Sawyer et al.  Doing so would have predictably been a suitable alternative method of distributing groups of particles on an adhesive covered carrier to form an absorbent.  Baker further teaches the foraminous surfaces may have masked areas to ensure the vacuum area is only in the area where particulates are desired and to enhance grip in this area (See page 17, paragraph [0153] and page 18, paragraph [0160]-[0161] and Fig. 12, and note is implied or at least would have been obvious the separated areas cover foraminous surfaces since there would have been no reason to change the foraminous surface for each new desired shape; and note all regions).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize masked and unmasked area because doing so would have predictably help distribute the particles in the desired locations.
Regarding Claims 2-3 and 19, Baker illustrates masking the entire absorbent area including front, crotch, and rear areas wherein some of these areas are wider than others thus effectively causing an uneven distribution via the width, i.e. even if disposed in a single thickness layer, there will be more distribution in the wider areas of the mask (See Fig. 12).
Regarding Claims 4 and 20, Baker teaches the absorbent core may have hourglass shapes (See page 7, paragraph [0078]) and thus it would have been obvious to implement a mask to such shapes so as to form known shapes for absorbent cores.

Claims 4-5, 10-12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al. and Baker as applied to Claims 1 and 13, and further in view of Yasumura et al.
Regarding Claims 4-5, 10-12, and 16-18, Sawyer et al. and Baker teach the method of Claims 1 and 13, as described above.  As described above, Sawyer et al. further teaches a method to create uneven thickness distributions of particles, but fails to specifically teach concentrating particles in the front and crotch.  However, it is known in similar product to concentrate particulates in the front and crotch since more absorbency is often needed in these regions (See, for example Yasumura et al., page 3, paragraphs [0029]-[0031] and [0042] and Figs. 2a-b and 4a, wherein the trailing portion in the machine direction, a front core and crotch region, which is approximately two-thirds by length, receives more particles, such as to create about the same to double or more in basis weight in the front and crotch portions relative to the rear, thus at least rendering obvious more than 50-90% in the rear relative to a front and crotch portion core and more than 40% of the total weight in the front; and note the basis weights may be close to equal or the front half may be as high as 200-400 g/m2 and the rear half as low as 100-300 g/m2).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to concentrate distribution in the front and crotch, such as is taught in Yasumura et al, while making the uneven distribution by the adhesive layering method of Sawyer et al., because doing so would have predictably enabled the manufacture of absorbent core with more absorbency in locations that typically as exposed to more liquid distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746